                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 IN RE:                                      )
                                             )
 BARBARA A. BREWER,                          ) CASE NO. 19-02370
                                             )
        DEBTOR.                              )
                                             )
                                             )
 NATIONSTAR MORTGAGE LLC                     )
 D/B/A MR. COOPER, THE                       )
 SERVICING AGENT FOR US BANK                 )
 NATIONAL ASSOCIATION, NOT IN                )
 ITS INDIVIDUAL CAPACITY BUT                 )
 SOLELY AS TRUSTEE FOR THE                   )
 CIM TRUST 2017-8 MORTGAGE-                  )
 BACKED NOTES, SERIES 2017-8,                )
                                             )
        MOVANT.                              )
                                             )
 vs.                                         )
                                             )
 BARBARA A. BREWER,                          )
 DAN HARMON JR, Co-Debtor                    )

        DEBTOR.




   MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
      OR IN THE ALTERNATIVE MOTION FOR ADEQUATE PROTECTION
        COMES NOW Nationstar Mortgage LLC d/b/a Mr. Cooper, the servicing agent for US

 Bank National Association, not in Its Individual capacity but solely as Trustee for the CIM Trust

 2017-8 Mortgage-Backed Notes, Series 2017-8, and moves the Court for relief from the

 automatic stay pursuant to Rule 1001(a) and Rule 9014, in order that it may proceed with its

 foreclosure of a mortgage secured by Debtor's property and as grounds for said motion say as




Case 19-02370-DSC13        Doc 40    Filed 12/23/20 Entered 12/23/20 17:20:26           Desc Main
                                    Document     Page 1 of 5
 follows:

            (1) Debtor's and Co-Debtor's real property is encumbered by a Mortgage which is

               attached hereto, marked Exhibit “A” and specifically made a part hereof.

            (2) Movant’s interest in real property described on the attached Mortgage located

               at 1531 Granville Avenue, Bessemer, Alabama 35020 is not adequately

               protected.

            (3) On or about June 12, 2019, your Debtor, Barbara A. Brewer, petitioned this

               Honorable Court for Debtor's protection pursuant to Title 11, Chapter 13 of

               the United States Code.

            (4) Attached are redacted copies of any documents that support the claim, such as

               promissory notes, purchase order, invoices, itemized statements of running

               accounts, contracts, judgments, mortgages, and security agreements in support

               of right to seek a lift of the automatic stay and foreclose if necessary.

            (5) Movant is the holder of a secured claim in this proceeding as evidenced by its

               Proof of Claim filed with the Court. Said Proof of Claim is designated as

               Claim 3-1 by the Clerk.         Said Proof of Claim (with attachments) is

               incorporated herein by reference. Said Proof of Claim is secured by a first

               mortgage recorded in Jefferson County with respect to the Property described

               hereinabove.

            (6) Pursuant to the Debtor’s Amended Plan as confirmed, the claim of Movant

               was to be paid in full by the Trustee. The Amended Plan provided for the

               payment of ad valorem taxes relative to the property as well as property

               insurance. Both of these expenses must be paid to adequately protect the




Case 19-02370-DSC13    Doc 40    Filed 12/23/20 Entered 12/23/20 17:20:26                  Desc Main
                                Document     Page 2 of 5
               interest of Movant in this matter. Movant has had to advance $2,835.00

               for payment of hazard insurance upon the improvement located upon

               the Property.

            (7) Movant avers that the Mortgage marked Exhibit “A” is now in default and

               Debtor, Barbara A. Brewer, has failed to pay such expenses and Movant has

               had to advance $2,835.00 for payment of hazard insurance upon the

               improvement located upon the Property, as more fully set out in the affidavit

               attached hereto as Exhibit “B”.

             (8) Due to the default the terms of the note and mortgage to maintain these

               expenses, Movant, is entitled to relief from the Automatic Stay pursuant to

               Section 362(d)(1) of the Bankruptcy Code for cause shown including, but not

               limited to, lack of adequate protection.

            (9) Debtor and Co-Debtor have demonstrated a default and an inability to make

               taxes and insurance payments required by the loan documents. Consequently,

               Movant is not adequately protected, and unless granted relief from the

               Automatic Stay and Co-Debtor Stay to repossess and dispose of the collateral,

               will suffer irreparable harm and injury.

            (10)   Movant further seeks relief in order to, at its option, offer, provide and

               enter into any potential forbearance agreement, loan modification, refinance

               agreement or other loan workout/loss mitigation agreement. Movant may

               contact the Debtor and Co-Debtor via telephone or written correspondence to

               offer such an agreement. Any such agreement shall be non-recourse unless

               included in a reaffirmation agreement.




Case 19-02370-DSC13    Doc 40    Filed 12/23/20 Entered 12/23/20 17:20:26           Desc Main
                                Document     Page 3 of 5
        WHEREFORE, PREMISES CONSIDERED, your Movant Nationstar Mortgage LLC

 d/b/a Mr. Cooper, the servicing agent for US Bank National Association, not in Its Individual

 capacity but solely as Trustee for the CIM Trust 2017-8 Mortgage-Backed Notes, Series 2017-8,

 moves for termination of the stay pursuant to 11 U.S.C. § 362(a) and 11 U.S.C. § 1301(a) to

 permit Movant to enforce any and all of its respective rights, title and interest in and to the

 aforementioned property, including, but not limited to foreclosure, in accordance with the

 provisions of the note and mortgage, or in the alternative, granting adequate protection by

 requiring the immediate payment of the advanced amounts and further modifying the automatic

 stay to conditionally terminate upon a future default in payment of said expenses required under

 said Note, and the laws of the State of Alabama; for relief to contact Debtor at its option

 regarding loss mitigation agreements; for an award of reasonable attorney’s fees; and for waiver

 of Bankruptcy Rule 4001(a)(3).



                                                  /s/ Jackson E. Duncan, III
                                                  Jackson E. Duncan, III
                                                  Attorney for Movant
                                                  Nationstar Mortgage LLC d/b/a Mr. Cooper,
                                                  the servicing agent for US Bank National
                                                  Association, not in Its Individual capacity but
                                                  solely as Trustee for the CIM Trust 2017-8
                                                  Mortgage-Backed Notes, Series 2017-8



 McCalla Raymer Leibert Pierce, LLC
 1544 Old Alabama Road
 Roswell, GA 30076
 205-208-1804
 Jackson.Duncan@mccalla.com




Case 19-02370-DSC13       Doc 40    Filed 12/23/20 Entered 12/23/20 17:20:26             Desc Main
                                   Document     Page 4 of 5
                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a true and correct copy of the foregoing Motion to the
 parties listed below by placing a copy of the same in the United States Mail first-class,
 postage prepaid, on this the 23rd day of December, 2020. Debtor's counsel was served
 with this motion via electronic filing issued by the Court Clerk to the email address on record
 with the Court.

 Debtor's Attorney
 William Gregory Biddle
 greg@biddlefirm.com


 and the following by regular U.S. Mail addressed to:


 Debtor
 Barbara A. Brewer
 1531 Granville Avenue
 Bessemer, AL 35020

 Co-Debtor
 Dan Harmon Jr
 1531 Granville Avenue
 Bessemer, AL 35020

 Trustee
 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P O Box 10848
 Birmingham, AL 35202-0848


                                                   /s/ Jackson E. Duncan, III
                                                   Jackson E. Duncan, III
                                                   Attorney for Movant

 McCalla Raymer Leibert Pierce, LLC
 1544 Old Alabama Road
 Roswell, Georgia 30076
 205-208-1804
 Jackson.Duncan@mccalla.com




Case 19-02370-DSC13        Doc 40    Filed 12/23/20 Entered 12/23/20 17:20:26            Desc Main
                                    Document     Page 5 of 5
